DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 8/30/2021.
Claims 1-19 are subject to examination. Claim 20 is cancelled.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniewski et al. U.S. Patent Publication # 2017/0177413 (hereinafter Wisniewski) in view of Shanmugam et al. U.S. Patent Publication # 2016/0165663 (hereinafter Shanmugam) further in view of Mukherjee et al. U.S. Patent Publication # 2013/0318388 (hereinafter Mukherjee) further in view of Chavaglia et al. U.S. Patent Publication # 2005/0201417 (hereinafter Chavaglia)
	With respect claim 1, Wisniewski teaches a system for scalable cloud-based applications comprising: 
	-a memory storing executable code (Paragraph 11); a processor connected to the memory and configured to execute the code (Paragraph 11)

a service router ( Fig. 1 element 150 or 120) configured to receive a connection request to one or more services (i.e. Fig. 1 element 106, 107, 108, 109) from each of one or more clients (i.e. user computing devices)(i.e. receiving HTTSP request from the user)(Paragraph 24, 28), and maintain a network connection with said each of the one or more clients for each one of the plurality of services upon receiving the connection request (i.e. 1st of plurality of service is “the user may have registered user code with an auxiliary service and specified that whenever a particular occurs new file is uploaded, the request to execute the user code is sent to the front end” (Paragraph 28), 2nd of  plurality of service  “instance provisioning service” (paragraph 32) and 3rd of plurality of service “user code may be downloaded form an auxiliary service such as storage service and data may comprise user code uploaded by one or more users metadata associated or any other data utilized by virtual compute system”) (Paragraph 45)) (Paragraph 21, 28, 32, 45);
 a container manager software module configured to load and process each one of the plurality of services (i.e. virtual machine instances wherein the isolated containers are created on the virtual machines instances, also the each one instance may have a container configured to run python code, and the other instance may have container configured to run ruby code and each of the services.  When the user is configuring a request via a user interface provided by the virtual compute system, the user interface may prompt the user to specify one of predetermined operation conditions for executing code.  Another example is service-level agreement for utilizing the services provided by the virtual compute system may specify set of conditions that user requests should satisfy and the virtual compute system may assume that the requests satisfy the set of conditions in handling the requests. ) (Paragraph 14, 24, 33-35) within a single host (Fig. 1 element 110)(Paragraph 53) and 

Although Wisniewski teaches connection request to one or more services (Paragraph 28), it does not explicitly state “persistent” connection, wherein each of the one or more resources is provided in an abstracted form to the service so that the service is unaware of the underlying infrastructure of the resource.
Shanmugam teaches wherein the service router software module configured to receive a connection request to each one of a plurality of services from each of one or more clients and maintain a persistent connection with each of the one or more clients upon receiving the connection request (i.e. gateway device sending persistent connection request via home router and establishes communication connection with PCP and maintaining persistent connection between mobile device and gateway/PCP wherein the real-time or near real time data is pushed to mobile device by the PCP over the persistent connection as data from devices (i.e. one or more clients which provides services) become available from the gateway)(paragraph 39-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shanmugam’s teaching in Wisniewski’s teaching to come up with maintaining persistent connection between each of the clients upon receiving the request.  The motivation for doing so would be to receive real-time or near real time data pushed to the device from the gateway wherein the connection is established over packet connection using TCP/IP, SSL or HTTP protocols (Paragraph 40)
Wisniewski, Shanmugam and Mukherjee does not teach wherein each of the one or more resources is provided in an abstracted form to the service so that the service is unaware of the underlying infrastructure of the resource.

Although Wisniewski teaches load and process each one of the plurality of services within a single host (as stated/shown above),
Chavaglia also teaches loading and processing each one of the plurality of services (i.e. services) within a single host (Fig. 1 element “R”)(Paragraph 26-27, 41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chavaglia’s teaching in Wisniewski, Shanmugam and Mukherjee’s teaching to come up with loading and processing each one of the plurality of services within a single host.  The motivation for doing so would be so single node can manage plurality of services and/or protocols over the same interface at the same time using a single host protocol (Paragraph 41)
	With respect to claim 2, Wisniewski, Shanmugam, Mukherjee and Chavaglia teaches the system of claim 1, but Wisniewski further teaches wherein the one or more resources comprises external data sources and processes (i.e. computing resources include database that is maintained on the virtual compute system or an external service (e.g. auxiliary service)(Paragraph 53)

	With respect to claim 4, Wisniewski, Shanmugam, Mukherjee and Chavaglia teaches the system of claim 1, but Wisniewski further teaches wherein the service router is configured to match a client's request to an appropriate one of said plurality of services (i.e. sending a request to the virtual compute system to execute a weather information lookup function using the entered zip code (e.g. in a container created on a virtual machine assigned to the user))(Paragraph 50, 52)
	With respect to claim 5, Wisniewski, Shanmugam, Mukherjee and Chavaglia teaches the system of claim 4, but Wisniewski further teaches wherein the service router is configured to return a response to said client's request upon completion of processing by said appropriate one of said plurality of services (i.e. retrieve weather information from weather database using the zip code and output the retrieved weather information) (Paragraph 52)
	With respect to claim 6, Wisniewski, Shanmugam, Mukherjee and Chavaglia teaches the system of claim 5, but Wisniewski further teaches wherein the client's request is initiated by an Application Programming Interface (API) in said client (Paragraph 18, 27, 56,58).
	With respect to claim 7, Wisniewski, Shanmugam, Mukherjee and Chavaglia teaches the system of claim 6, but Wisniewski further teaches wherein the API creates an entry in a queue for any request requiring a response from said server application and matches a received response to the appropriate request in said queue (i.e. having a queue of incoming code execution requests, and when the user’s batch 
	With respect to claim 8, Wisniewski, Shanmugam, Mukherjee and Chavaglia teaches the system of claim 1, but Shanmugam further teaches wherein said establishing a persistent connection comprises using handshake negotiation between said client and said server application (i.e. exchanges between PCP, the  gateway device and the public server exchange network credentials such as user account information with the MNO to authenticate the gateway device to the public server in the service provider network and also public server sending the request IP address of the PCP transmits a HTTP request to the gateway and upon performing handshaking process, the secure persistent connection is established.) (paragraph 39-40)
	With respect to claim 9, Wisniewski, Shanmugam, Mukherjee and Chavaglia teaches the system of claim 1, but Wisniewski  further teaches wherein said mapping is unique and transparent to each service (i.e. mapping table for each request and the service) (Paragraph 77) and provides an abstraction layer for extra data control (i.e. provides   routing parameter which is included in the request)(Paragraph 77, 81)(Fig. 5).  Examiner would like to point out that according to the specification of the current application, it states abstraction layer for extra data control is in terms of create resource mapping for the services.  Thereby in this case, the resource mapping and request mapping is in terms of abstraction layer because, the request is available in one of the resources associated with the container and determines whether the computing resources associated with the container contains any information available for use in connection with the current request)
	With respect to claim 10, Wisniewski teaches a method for scalable cloud-based applications comprising: routing a connection request for each one of the plurality of services from of one or more clients, (i.e. user computing devices)(i.e. receiving HTTSP request from the user)(Paragraph 28), wherein the routing comprises establishing a persistent connection with said one or more clients for each one of st of plurality of service is “the user may have registered user code with an auxiliary service and specified that whenever a particular occurs new file is uploaded, the request to execute the user code is sent to the front end” (Paragraph 28), 2nd of  plurality of service  “instance provisioning service” (paragraph 32) and 3rd of plurality of service “user code may be downloaded form an auxiliary service such as storage service and data may comprise user code uploaded by one or more users metadata associated or any other data utilized by virtual compute system”) (Paragraph 45)) (Paragraph 21, 28, 32, 45);
 loading and processing said each one of the plurality services (i.e. virtual machine instances wherein the isolated containers are created on the virtual machines instances, also the each one instance may have a container configured to run python code, and the other instance may have container configured to run ruby code and each of the services.   When the user is configuring a request via a user interface provided by the virtual compute system, the user interface may prompt the user to specify one of predetermined operation conditions for executing code.  Another example is service-level agreement for utilizing the services provided by the virtual compute system may specify set of conditions that user requests should satisfy and the virtual compute system may assume that the requests satisfy the set of conditions in handling the requests. ) (Paragraph 14, 24, 33-35) within a single host (Fig. 1 element 110) (Paragraph 53) and 
providing a shared network connection of one or more resources  (i.e. table mapping various combination of execution parameters included in the request to determine specific container to which the mapping data maps the routing parameter with an example given in Paragraph 55) (Paragraph 15, 53-55)
Although Wisniewski teaches connection request to one or more services (Paragraph 28), it does not explicitly state “persistent” connection.

Wisniewski, Shanmugam and Mukherjee does not teach wherein each of the one or more resources is provided in an abstracted form to the service so that the service is unaware of the underlying infrastructure of the resource.
Mukherjee teaches providing a shared network connection to one or more resources and uniquely mapping each one of the one or more resources to each one of the plurality of services (i.e. resource usage of each service over the total resource usage for all services)(paragraph 23, 26, 42) wherein each of the one or more resources is provided in an abstracted form to the service so that the service is unaware of the underlying infrastructure of the resource (i.e. services hosted by the cloud in terms of infrastructure which also include resource management algorithms remain unknown) (Paragraph 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mukherjee’s teaching in Wisniewski, Shanmugam and Mukherjee’s teaching to come up with 
Although Wisniewski teaches load and process each one of the plurality of services within a single host (as stated/shown above),
Chavaglia also teaches loading and processing each one of the plurality of services (i.e. services) within a single host (Fig. 1 element “R”)(Paragraph 26-27, 41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chavaglia’s teaching in Wisniewski, Shanmugam and Mukherjee’s teaching to come up with loading and processing each one of the plurality of services within a single host.  The motivation for doing so would be so single node can manage plurality of services and/or protocols over the same interface at the same time using a single host protocol (Paragraph 41)
	With respect to claim 11, Wisniewski, Shanmugam, Mukherjee and Chavaglia teaches the method of claim 10, but Wisniewski further teaches wherein the one or more resources comprises one or more external data sources, processes and internal communications within the server application (i.e. mapping data stored in storage device integral to the virtual compute system and looking up weather information from a weather database which qualifies as resource comprising internal communication with the database inside the virtual system)(Paragraph 50, 52).
	With respect to claims 12-17 respectively, teaches similar limitations as claims 4-9 respectively, therefore rejected under same basis.
	With respect to claim 18, Wisniewski teaches a computer program product for scalable cloud-based applications, the computer program product comprising non-transitory computer-readable media encoded with instructions for execution by a processor to perform a method comprising: routing a connection request to one or more services from each of one or more clients (i.e. user computing st of plurality of service is “the user may have registered user code with an auxiliary service and specified that whenever a particular occurs new file is uploaded, the request to execute the user code is sent to the front end” (Paragraph 28), 2nd of  plurality of service  “instance provisioning service” (paragraph 32) and 3rd of plurality of service “user code may be downloaded form an auxiliary service such as storage service and data may comprise user code uploaded by one or more users metadata associated or any other data utilized by virtual compute system”) (Paragraph 45)) (Paragraph 21, 28, 32, 45);
loading and processing said each one of the plurality services  (i.e. virtual machine instances wherein the isolated containers are created on the virtual machines instances, also the each one instance may have a container configured to run python code, and the other instance may have container configured to run ruby code and each of the services. When the user is configuring a request via a user interface provided by the virtual compute system, the user interface may prompt the user to specify one of predetermined operation conditions for executing code.  Another example is service-level agreement for utilizing the services provided by the virtual compute system may specify set of conditions that user requests should satisfy and the virtual compute system may assume that the requests satisfy the set of conditions in handling the requests. ) (Paragraph 14, 24, 33-35) within a single host (Fig. 1 element 110) (Paragraph 53) and 
providing a shared network connection of one or more resources  (i.e. table mapping various combination of execution parameters included in the request to determine specific container to which the mapping data maps the routing parameter with an example given in Paragraph 55) (Paragraph 15, 53-55)

Shanmugam teaches routing a connection request to each one of a plurality of services from each of one or more clients wherein the routing comprises maintaining a persistent connection with said one or more clients  for each one of the plurality of services upon receiving the connection request (i.e. gateway device sending persistent connection request via home router and establishes communication connection with PCP and maintaining persistent connection between mobile device and gateway/PCP wherein the real-time or near real time data is pushed to mobile device by the PCP over the persistent connection as data from devices (i.e. one or more clients which provides services) become available from the gateway)(paragraph 39-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shanmugam’s teaching in Wisniewski’s teaching to come up with maintaining persistent connection between each of the clients upon receiving the request.  The motivation for doing so would be to receive real-time or near real time data pushed to the device from the gateway wherein the connection is established over packet connection using TCP/IP, SSL or HTTP protocols (Paragraph 40)
Wisniewski, Shanmugam and Mukherjee does not teach wherein each of the one or more resources is provided in an abstracted form to the service so that the service is unaware of the underlying infrastructure of the resource.
Mukherjee teaches providing a shared network connection to one or more resources and uniquely mapping each one of the one or more resources to each one of the plurality of services (i.e. resource usage of each service over the total resource usage for all services)(paragraph 23, 26, 42) wherein each of the one or more resources is provided in an abstracted form to the service so that the service is unaware of the underlying infrastructure of the resource (i.e. services hosted by the cloud in terms of infrastructure which also include resource management algorithms remain unknown) (Paragraph 23).  It would have 
Although Wisniewski teaches load and process each one of the plurality of services within a single host (as stated/shown above),
Chavaglia also teaches loading and processing each one of the plurality of services (i.e. services) within a single host (Fig. 1 element “R”)(Paragraph 26-27, 41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chavaglia’s teaching in Wisniewski, Shanmugam and Mukherjee’s teaching to come up with loading and processing each one of the plurality of services within a single host.  The motivation for doing so would be so single node can manage plurality of services and/or protocols over the same interface at the same time using a single host protocol (Paragraph 41)
	With respect to claim 19, Wisniewski, Shanmugam, Mukherjee and Chavaglia teaches the computer program product of claim 18, but Shanmugam further teaches wherein said connection with each of the one or more clients is persistent   (i.e. exchanges between PCP, the  gateway device and the public server exchange network credentials such as user account information with the MNO to authenticate the gateway device to the public server in the service provider network and also public server sending the request IP address of the PCP transmits a HTTP request to the gateway and upon performing handshaking process, the secure persistent connection is established.) (paragraph 39-40)
Response to Arguments
Applicant’s arguments with respect to Skuratovich reference with respect to amended claims 1, 10, 18 have been considered but deemed moot in view of new grounds of rejection.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A).  Flynn et al. U.S. Patent Publication # 2017/0310767 which teaches providing single interface of API to the M2M device and hide the details of the third party service providers from the M2M device.
B).  Gupta et al. U.S. Patent Publication # 2017/0220281 which teaches real-time monitoring of the services in the pools, and a pool of micro-services may be associated with latency threshold and additional new pool of micro-services may be created based on the resources.
C).  Martinez et al. U.S. Patent Publication # 2003/0097464 which teaches maintaining a persistent data store connection with the network switch and network services engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453